UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 Commission File No. 1-8491 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: HECLA MINING COMPANY CAPITAL ACCUMULATION PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Hecla Mining Company 6500 North Mineral Drive, Suite 200 Coeur d'Alene, ID 83815-9408 REQUIRED INFORMATION Page No. Signatures F-3 (a) Financial Statements: Report of Independent Registered Public Accounting Firm F-4 Statements of Net Assets Available for Benefits F-5 Statements of Changes in Net Assets Available for Benefits F-6 Notes to Financial Statements F-7 Schedules: Schedule of Assets Held for Investment Purposes at Year End F-14 Schedules I, II and III have been omitted as provided under SEC Release No. 33-6867. (b) Exhibits: 23 Consent of BDO USA, LLP to incorporation by reference of their report dated June 27, 2012, on the audit of the financial statements of the Hecla Mining Company Capital Accumulation Plan. F-16 F-2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the members of the Administrative Committee of the Hecla Mining Company Capital Accumulation Plan have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. HECLA MINING COMPANY CAPITAL ACCUMULATION PLAN By: /s/James Sabala
